Harrison, J. There was no evidence that the defendant -obtained any money from Mattingley. Proof that by the false pretense alleged, he procured the satisfaction of his indebtedness to Thompson by him, though sufficient to sustain an action by Mattingley against him for money lent, was irrelevant to the charge in the indictment. The money must have been actually, and not merely implied^ or constructively obtained, and must have come into the defendant’s possession. Mr. Bishop says : “It is held that if the thing obtained is not money, or other article within the express words of the Statute, but merely a credit on account, which may bring money, the substantive offense is not committed.” 2 Bishop Crim. Law, see. 480. The second instruction asked by the defendant, and refused by the court, was, therefore, correct; and the verdict was clearly against the evidence. There was no description of the money in the indictment. It should have been described with as much particularity and certainty as in an indictment for larceny. The indictment was, therefore, bad. Treadway v. The State, ante. Barton v. The State, 29 Ark., 68; Smith v. The State, 33 Ind., 159; 2 Bish. Crim. Proceed., secs. 173, 703. The judgment is reversed, and the cause remanded, with instructions to arrest the judgment.